          Case 5:20-cv-00758-F Document 1 Filed 08/03/20 Page 1 of 17




                                                                                                                             filed
                                                                                                                                 M6 0 3 2020
                                   IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF OKLAHOMA                                                                      D/Sr, OKLA
                                                                                                                                               Deputy

 Name (under which you were convicted);                                                               Docket or Case No.:

 X)e(JL/i^ Joia€ 5                                                                                     CIV-20-758-SLP
 Place of Confinement:                                                              Prisoner No.:


   JoS^fVt VWl^Gp£toIo^]At                                                           20(^fT3
 Petitioner (include the nAme un>der which you were convicted)      Res^ndent(tuthonzcd persor) Kavtns custody of petiiiCNnef}
                                                                    U/JrrcD                     °f- f^/Ap^icA
                                                                    FEaWk-         OfTKcsofiS
                                                                    ^Ttqr^ Of OvC\^Mor>/v
 -nte Attorney Oeneraioi-the state of: UAJfTElT SX^BS Cf- ^(YNmCA
                          PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2254
          (a)I Name and location of
                                 ol court that entered the judgnent of conviction you are challenging:




          (b)Criminal docket or case number (if you know):
          (a) Date of the judgment of conviction (if you know):

          (b) Date of sentencing:

 3.        Length of sentence:

 4.        In this case, were you convicted on more than one count or of more than one crime?              Yes        Q No
 5.        Identify all crimes of which you were convicted and sentenced in this case; Ft t-5J- T)s^tm
            _ ^                                                                  l/yjfnfbd hbbBu^\)N
            VOfCibU Otl^ SocLtYit^
            iQaswuO                                         w         \Al&pQd-w Tnt^ h


          (a) Wliat was your plea?(Check one)

                                     ^(1)              Not guilty   O (3)          Noio contendere (no contest)
                                      □ (2)          Guilty         □ (4)          Insanity plea




AO 241 (1/15) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254                                               Page 2 of l4
    Case 5:20-cv-00758-F Document 1 Filed 08/03/20 Page 2 of 17




AO Ml (Re» 09/17)

        (b) Ifyou emered a guilty plea to one count or charge and a not guilty plea to airother count or charge, what did
        you plead guilty to and what did you plead not guilty to?




        (c)If you went to trial, what kind of trial did you have?(Check one)

                     \(jury O Judge only
        Did you testily at a pretrial hearing, trial, or a post-trial hearing?

                     ^Yes O No
        Did you appeal from the judgment of conviction?

                     ^Yes O No
        If you did appeal, answw the following:                    _                '                 ,
       (a)Name ofcourt:

        (b) Docket or case number(if you know):

        (c) Result:

        (d)Date of result (if you know):

        (e) Citation to the case (if you know):

        (f) Grounds raised:




       (g)Did you seek further review by a higher state court?             O Yes        No

                    If yes, answer the folioWirig;

                (1)Name of court;

                (2) Docket or case number(if you know):

                (3)Result:




                                                                                                                   Ht< 3 of l<
      Case 5:20-cv-00758-F Document 1 Filed 08/03/20 Page 3 of 17




AO 241 (Rev 09.'I7|

                      (4) Dale of result (if you knowl:

                      (5) Citaiion 10 the case (if you know):

                      (6) Grounds raised:




         (h) Did you file a peiiiion for ceniortri in the United States Supreme Court?            O    Yes

                      If yes, answer the following:

                      (1)Docket or case number (if you know):

                      (2) Result:



                      (3) Date of result (if you know):

                      (4) Citation to the case (if you know):

10.      Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
         concerning this judgment ofconviction in any state court?                O Yes          ^1^ No
II.      If your answer to Question 10 was "Yes," give the following information:

         (a)          (I)Name of court;                   f—/ fr'
                      (2) Docket or case number (if you know):

                      (3) Date of filing (if you know):

                      (4) Nature of the proceeding:

                      (5) Grounds raised:




                  (6) Did you receive a hearing where evidence was given on your petition, aj^lication, or motion?
                        a Yes ^No
                  (7) Result;



                                                                                                                     Pa|e4of 16
                Case 5:20-cv-00758-F Document 1 Filed 08/03/20 Page 4 of 17




         M :(Wri IW !-



        12    Kir ihis nioiHMi. suiic c\ r-ry urmitui on whu h you I'lami lhai you are being held in violaiion ol'the Constituiioii.
              laws, 01 ireaues of'thc Uniicd Siaies, Aliaeh additional pages ifyoii have more than four grounds. State the facts
              .supporting each ground. Any legal arguments must be submitted in a separate inemorandurn.
      f)lL IfelTTlOrJEftsCfi./AE F/Ui. tJiTUiA 3:A>Af>) ^::oU^rrA,W , AaJd O/Ol)?/!.TU£fWSJo^
      (iROb.NI) O.NK:                                            '                     ACT
                                        Sr/at of                        jofik-siMcrrioAO
 (P          (a) Supporting tacts(Do not argue or cite law. Just slate the spccitic facts that suppon your claim,):
UJE CvTE TKt                      CodR:\V.^l^f^C- Of-JOL^                                                                f^O l8 -
             K,T.«zo —=>                   O i.c-. \ i\£h (f)                                        jAJco/c-ts au-
loirau TRE Un.TS OF                                                  mft                           /s^(CT<oaJ of 7«£ i^-S.
(S-e.vif^A)(^DJT,                          IJP<. i/JITKrDtAp CPUrJT^^ Aa^D                           C£>ms, FAU-S
"fH€,AAA4^E.                 A<2.T ,                 D+C ^TTtlTt of-                          TXCS ^J£Jf               JM^5l><CTio»J,
1>E ^TWE fifJO Ail OUA\h>f^A Co^^S HAsJt                                         FoA HEA^'5                VhI-Y
jp-'P.(<rD\ccsoNJ>
             Q tJE fiLio Cite.                       RajAL             Ol-loi^t ? l5-7u<t( AU6 »,-ion, UJUfj)
the fVNAToF Cf./Vi£5 act APPUHS , JUAiSP\CTi»yJ iS E%CL.>J^tv<fc<-T                                                      ,SfE-
 fOF^oAS<jrr sj Sa^v^ELSsSoT us,                                    Cl'''«^XSCEa'SWPPE^vSS,75Ji,p.^acnt
Ao THap-.olooiT ctf SAjicTs-X/OTAAti-rJofJXAn>(/^ STAtrtJ-S. <5F TUE v/»c.T«/T rr>v/ST?if. ALL£6ED
 A^rv                                                             \/AdCtoiE,R7 l=.^,A,ST?Ce™c,|i.,w),
                 (1) If you appealed from the judRment of conviction, diayou raise mis issue?
                          Yesfn           noH^
                                           ^
                                               T0AE^)lCTla^3 iS-EUBHcxe^, U^^)eRfvVCMial^«&S
                                               ACT iF A/JH^'^oH~T«LC-^i,v\iTooyi,?<-xKE id
                 (2) If you did not raise this issue in your direct appeal, explain why^pp,^^oO/>fTR.v<',
                    -THt-S       aJCiOLH "X>VSConJ«!.W) EsjCDEdcE UdKjOofxJNl UfJTiL                                              ,
                                    PtTruodKA,
             (c) Post-Conviction Proceedings:
                 (1) Did you raise this issue in any post-conviction motion, petition, or application?
                          YesD            No[Zf JUST^dOtd lOE ^6 <^4^„jG-T^tS
                 (2) if you answer to Question (c)(1) is "Yes," stale:
                  Type ofmotion or petition:                   PSCtAOA <9F Co^l CT(0/sJ
                  Name and location of the court where the motion or petition was filed:



                  Docket or case number (if you know):
                  Date of the court's decision:

                  Result (attach a copy of the court's opinion or order, if available):




                 (3) Did you receive a hearing on your motion, petition, or application?
                          Y«n             No^^pjgrr Njer idElMO. So«<^
                                                                                                                          Page 5 of
               Case 5:20-cv-00758-F Document 1 Filed 08/03/20 Page 5 of 17




           (Rl-. (N ! h


                 ( I) Did you appeui luiiii ihe denial ofyom mouoii, |)eliii(.)ii, or a[>|)lieaiioii'
                          \es[^            No ^                        T             THt'S'PdiTi'Sjs) AS Of
                 (5) If your answer lo Qucslion (c)(4) is "Yes," ilid you raise llie issue m the appeal'         m-

                          YosLJ            No

                 (6) if your answer lo Questioa (c)(4) is "Yes," sialc
                  Name and localion of ihe court where the appeal was filed. /nJ/ f)
                 Doekel or case number (if you know).
                 Dale of the coiirl's decision:
                 Result (attach a copy of the court's opinion or order, if available):



                (7) !( your answer to Question (c)(4) or Question (c)(5) i.s "No," explain why you did not appeal or raise this




      GROUND TWO:


           (a) Supporting facu(Do not argue or cite law. Just state the specific facts that support your claiin.):
TM.          CoORT VkAS ^^£Ca«&^^k■^EO TKIT A ME.6A<_ FCA/-\p.    EsfAU)/n\^6r f\
TMPB OF CLAo>K<L/«0 ^CNiSmUTE CUEA^Cs^ ESTAcSU'S.Vst-O FEDW«. CAcO UaJTsM ^ 22SH
  For. E'tCA/tAPCE           Co^SIaS                            ^-tRiCUAP1>                                          Oik^
            A^^^loO^JcEP AT^o-im TEST foR E^lAUo/m/J6 CUii/vtS oF
    A SS\STh>^«^E of Co>)p^EL       ■ (ft ^91             J ^vAlN P^ISCOsSiaJ^-
TE^^.Fop^^APcE             ?PSJ0Ts\ct3 AiJD TU£ Coo^                                   SiaJcE
Coi^S-TfTkJTES CLtAfcLi^ E'^TABiaS.VsCD TEDE/At LAgO - SgE WiIIaAoAS \59k<^ O-S. ,A'\
-StS.                  OCfL C<^MiL uJA5 lAJEK^CTl^i (a) TWmt^'brDAh AR^ug.

           (b) Direct Appeal of Ground Two:
                (1) If you appealed from the judgment of conviction, did you rai.sc Hits issue?
                                         NofZ^          H4v/rJ'F'ArUEP7?'(i A?7ACR SE\-

    Xx ^ Pact', SomsTW''^^ TVtAf AcTUALLi^                                                              5rrATEoF
    CPU          3:u(i.t50CT ® VWt WoUW "F^lk t£Aft5                                                      lAcv;£t>
              JoRtS'b\CT^o|J^P\to^^& UJ(T« TV£ Coon's ® AnOst         US     Fift                                           'A
    OF A                  ACC0/C1>ia)6- "F     0.<., Cofisrcronor^, "B^Cf/osE
     fiOTTO'
         Case 5:20-cv-00758-F Document 1 Filed 08/03/20 Page 6 of 17




Al>M» fRcv




             (2) If you did not raise ihis tssue in your direci appeal, explain why;
                                                                                     >\AoM;eMHL lA^Eyf-tcrWE.
                   A-SSvVrfSrJCt op Cou/^SPL "Foil tJoT uaTTi/Ofr J-S. W)ouO.
       (c) Post-Conviction Proceedings:
             (1) Did you raise this issue in anv posi-conviciion motion, pctiiion, or appiicaiion''
                         Ye. □
             (2)      Ifyou answer to Question (cKD is "Yes," state:
             Type of motion or petition:        A/f^
             Name and location of the court where the motion or petition was Tiled:


             Docket or case number (if you know);
             Date of the court's decision:

             Result (attach a copy of the court's opinion or order, if available):



             (3) Did you receive a heairing on ^our motion, petition, or application?
                        Yes I    I     No
             (4) Did you appeal from the denial of your motion, petition, or application?
                         Yes I   I     No I
             (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                             □              f
             (6) If your answer to Question (c)(4) is "Yes," state:
             Name and location of the court where the appeal was filed:


             Docket or case number (if you know):        a/J a
             Date of the court's decision:

             Result (attach a copy of the court's opinion or order, if available):



             (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
             issue;




                                                                                                                  Page 7 of 1^
                  Case 5:20-cv-00758-F Document 1 Filed 08/03/20 Page 7 of 17




       AONUKc-v

       (;R()1 iM) 1'HRKK;


                                                    — T^oHCStx^ "^HTHafijAU 0/^t>rDhAE/s)T.
            (a) Supponmg facts(Do not argue or cue law. Just slate the spcciiic facts thai support your ciaim.):
\W,The ffyCT OF                                 f(i!o6£corBt)             Se^JTB/^^eT> TWreE.
~WE                          • "Do^^ :r£-Opf^^ Cc^ust                                         TKE Pimt
'VRoNyvSvoz-i                         " oJoR iHvtU.                                         SV^E>J"£CT Top. 714£ J"/WE
 OFfEjJSt To ■^iTVivc^^ Y'-T"                           -SE-O^a/Tdv^ oF UT-% 0£. U/v^?S> .
   ^         S'Es. Smrt \/ Lvtv*Jt<iv.,.t!f, ocuiA                                p. xt> "2-c»^ GTief^^iut
-T^F FEDegJK-                                      STUL UAS E>-CiUUSrs/t                    \ST>ic-TioaJ           XaJDiaJ
                            Located? U)tTHra) (9*AUAV\o^\A

             (b) Direct Appeal of Ground Three:
                  (1) If you appealed from the judgment of conviction, did you raise this issue?
                           YeO             NoQ^
                  (2) If you did not raise this issue in your direct appeal, explain why:
           UiE tUviE/JT AfPfiAt-Bl)                          kVATiEAS   , TUvS VS A^Jp AT AU-
           ~n/V^ES A H-IMM. CASk.                               A 5twte$. CAS^,SFt pn>o^.
             (c) Post-Conviction Proceedings:
                  (1) Did you raise this issue in any post-conviction motion, petition, or application?
                           Y-^Q            NoQ^             fJoT ME-r               ^FoUOj/J'-T AJtCPTO
                  (2) If you answer to Question (c)(i) is "Yes," state: TH|. OUT Co/v\E IS CCE|^
                  Type of motion or petition.
                  Name and location of the court where the motion or petition was ftied;


                  Docket or case number (if you know):
                  naten(Thecniir!'.sdi-r.i.sinn-

                  Result (attach a copy of the court's opinion or order, if available):




                  (3) Did you receive a hearing on your motion, petition, or application?
                          YesD             NO0--
                  (4) Did you appeal from the denial of your motion, petition, or application?
                          VesG]            Noj^^-
                  (5) It your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                          YesD             NoQ--

                                                                                                                     Page 8 ol' ife
       Case 5:20-cv-00758-F Document 1 Filed 08/03/20 Page 8 of 17




aommhvv



           (6) Ifyour ^niswcr \o C,)ue.siit)ii (c)(4) is "Yes." slate;
            Name and locatfon ol the cmn ! where the aooeal was filed:


            Dockci or case number (it you know)-
                                                (0(a
           Date of the court's decision:

            Result (attach a copy ofihe coun's opinion or order, if available):


                                              (s) I A-
           (7) Ifyour answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
                                                 (vwT pt cwre
                    AX>f^'"T                           CopAt/Jifr.




ground FOUR: fsj OfJ
    (a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):
                                                                                    IkA-feEAS




    (b) Direct Appeal of Ground Four:
          (1) If you
                 you appeaiea
                     appealed from the judgrjjwt of conviction, did you raise this issue?
                              irom (hejudggj^
                   Yes I   I       No
          (2) If you did not raise this issue in your direct appeal, explain why:


    (c) Post-Conviction Proceedings:
       (1) Did you raise this issue in apy-post-conviciion motion, petition, or application?
                  Yesf]]           No Pi
       (2) If you answer lo Question (c)( 1) is "Yes," state:



                                                                                                              Page 9 of \i^
          Case 5:20-cv-00758-F Document 1 Filed 08/03/20 Page 9 of 17



AO.^aMKci 0" 17l


            Type of molion or pcutn)ri:
            Name aiul localion of ihe couri where the nioiion or petilion was filed:

                                      f\J(a
            Dockci or case number (if you knorv)
            Date oftlte eouri's decision

            Result (attach a copy of the couit's opinion or order, if available):




           (3) Did you receive a hearing on your motion, petition, or application?
                      Yes               .0^
                                        Nul
           (4) Did you appeal from the denial of your moiiuii, peiiiion, or application?
                            □             I—
            (5) If your answer to Ouestion (c)(4) is "Yes," did you raise the issue in the appeaf


            (6)    If your answer to Question (c)(4) is "Yes," state:
            Name and location of the court where the appeal was fi led:

                                              A                                        —— ■■ ...          .
            Docket or case number (if you know):
            Date of the court's decision:

            Result (attach a copy of the court's opinion or order, if available):


                                  a//A
            (7) if your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
            issue:              | i
                            NlA



  13.   Is there any ground in this motion that you have nm previously presented in some federal couit? If so, which
        ground or grounds have not been presented, and state your reasons for not presenting them:

        All                 OOI2. 6/ZL0O/J05 ARI. 'STiDcr^-D iaJ this                                               ,
            \^\avcVs Af-t fOo                                                       rr wrvs

                            VS. WH Co^ST.Ti/TwdAcT.ieW.-rVw                                   cooysfc-o.v/w
                                              ^ FEwtflct/rst -patioT.

                                                                                                                I'agt 10 of li«
         Case 5:20-cv-00758-F Document 1 Filed 08/03/20 Page 10 of 17




          (2)If your answer to Question (dXl) is "Yes," state:

           Type of motion or petition:            /\^0                   ■4'
           Name and location of the court where the motion or petition was fi led:


           Docket or case number (if you know):

           Date of the court's decision:

           Result (attach a copy of the court's opinion or order, if available):




           (3) Did you receive a hearing on your motion or petition?                                  □ Yes        Q'^'^o
           (4) Did you appeal from the denial of your motion or petition?                             Q 'Yes
           (5) If your answer to Question (dX4) is "Yes," did you raise this issue in the appeal?     Q Yes        Q^jio
           (6) If your answer to Question (dX4) is "Yes," state:
           Name and location of the court where the appeal was filed:          f\J p fj 'x.

          Docket or case number (if you know):
          Date of the court's decision:

          Result (attach a copy of the court's opinion or order, if available):




          (7) If your artswer to Question (dX4) or Question (dX5) is 'T4o," explain why you did not raise diis issue:




 (e)      Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
          have used to exhaust your state remedies t« Ground Three:




 GROUND FOUR:



 (a) Supporting &cts (Do not argue or cite law. Just state the specific fiwts that support your claim.):


 A Ccxj^Tn                                                                     :iue.vs-&\cT\qN) Qv/B. ft
                  no.


AO 241 (1/15) Petition for e Writ of Habeas Corpus Under 28 U.S.C. } 2254                                          Page I« of lit
          Case 5:20-cv-00758-F Document 1 Filed 08/03/20 Page 11 of 17




 (b)If you did not exhaust your state remedies on Ground Four, explain why;                 Q
                                                              ^JgT A                  ISSOEL AjJP AifcjeA fJAS.



 (c)      Direct Appeal of Ground Four;

          (1)If you appealed from the judgnnent of conviction, did you raise this issue?            O Yes           Q-^o
         (2)If you did not raise this issue in your direct appeal, explain why:




 (d)      Post-Conviction Proceedings:
          {1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
                      □ Yes        Q^o
          (2) If your answer to Question (dX 1) is "Yes," state:


          Type of motion or petition:
          Name and location of the court where the notion or petition was filed:


          Docket or case number (if you know):
          Date of the court's decision:

          Result (attach a copy of the court's opinion or order, if available):




          (3) Did you receive a hearing on your motion or petition?                                 □ Yes          0*^0
          (4) Did you appeal from the denial of your motion or petition?                            O Yes          C3'^o
          (5) If your answer to Question (dX4) is "Yes," did you raise this issue in the appeal?    O Yes          B'^o
         (6) If your answer to Question (dX4) is "Yes," state:
          Name and location of the court wdiere dte appeal was filed: iJIa
         Docket or case number (if you know):
         Dale of the court's decision:

         Resuh (attach a c<^ of the court's opinion or Mxier, if available):




AO 241 (1/15) Petition for i Writ of Habeas Corpus Under 28 U.S.C. § 2254                                           Page Itof 1^
      Case 5:20-cv-00758-F Document 1 Filed 08/03/20 Page 12 of 17




 A0J41 (Rcv.(»/|7)

 13.      Pleise answer these additional questions about the petition you are filing:
         (a)         ^'»"'=*'l8rountls.forrclieflhat you have raised in this petition been prtsented to the highest state court .
                     having jurisdiction?   .O Yes

                     ff your answer is 'No," state which grounds have not been so presented and give your reason(sJ for not
                     presenting them: Uit                               nJO                                                             ,
                     .\Wv^l6                           ™                                                                   /UD


         (b)      Is there any ground in this petition that has not been presented in some state or federal court? If so, which
                  ground or grounds have not been presented, and stale your reasons for not presenting them:                                '
                  UiEv^.                                    ui THvS                          AO, of QUft 6iE«L»0J^
                               mTaO!^\^4iL.o^A s>E^lTEA)C.1&.i                                              /JO
                     .0.K_QV-tA V*5QJ»A 3'^^i'SlJLCTV.oiJ, _
14.      Have you previously filed any type of petition, application, or inotion in a federal court regarding the conviction
         that you challenge in this petition?        O Yes             !f^No
        If"Yes."state the name and location of the court, the docket or case number,the type of proceeding, the issues
        raised, the date of the court's decision, and the result for each petition, application, ormotion filed. Attach a copy
        of any court opinion or order, if available.




         ~-r-



                                                                                                                             ....
                                                                                                                                    _




                                                -                  .    . ...                       ....          i          ;


15.     Do you have any petition or appeal now pending (filed and not decided yet)in any court, either state or federal, for
        thejudgment you are challenging?            O Yes           I^No
        If Yes. state the naitie and location ofthe court, the docket or case number,the type of proceeding, and the issues
        raised.




                                                                                                                      Pa|« l}or t<
       Case 5:20-cv-00758-F Document 1 Filed 08/03/20 Page 13 of 17




AO 241 (Rev (S;i 7)


 16.     Give ihe name and address, it you know, of each auomey who repiescmcd you m ihe lollowing stages of the
         judgment you are challenging:

         (a) At preliminary hearing



         (b) At amignmenl and plea:



         (c) At trial:



         (d) At sentencing:



         (e)On appeal:



         (f) In any post-conviction proceeding:


         (g)On appeal from any ruling against you in a post-conviction proceeding:




 17,      Do you have any future seotertce to serve after you complete the sentence for the judgment that you are
         challenging?            D Yes                No
         (a) If so, give name and location of court that imposed the other sentence you will serve in the future:




         (b)Give the date the other sentence was imposed:
         (c) Give the length of the other sentence:

'^"""^"r'!rfflR!73t^i'5^!o?3o'yov!^la!uoT!eITny"^ialoirtharc!!a1Ieng5th?judg^
          future?                O    Yes             No

 18,     TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain
          why the one-year statute of limitations as conuined in 28 U.S.C. § 2244(d)does not bar your petition,*

                                                                         A/J                                        UOTioa)
          ,C k&AftL'H ESrifitU-feVyigca Ft'DttAL                                                              CD-
                                                           -Pio                                                 wE.t4;E^t
                                     \\X^aiL%                                                CoyfeS.
                                         -




                                                                                                                    Hft 14 of 16
            Case 5:20-cv-00758-F Document 1 Filed 08/03/20 Page 14 of 17




       is. riMELlNESS OF MOTiON: iryour.iudgmeni ofconvKHon bcc:iine Hnai over one year ago you must explain
           \^hy the one-year statute ol limitaiioiis as comamed in 2X U.Sf t; 225:S dues not bar your molion.»
^T/J                                                  OF -SorisiJEcr Avsrrrfe/^                                      are
u;AWCr> M                    ~ni«£FoM. i^:.E                         o^i A cou^teizal                               uml^cs J
          s<^3s               • 3(aU.             (p^aA,C^uv^.Aj>p,                           seealso TT^tpc&rr J
       FjLi/J ,"5^5 F.AffV 6^1 '^s'                                                      Cu<AJpOBUSV\eA^'^Co6/Jtifc<ju<^
that /aJ O^VWnA , cSSut<: oF 5c>^>3i.<rr prN/trntR 3URis-t>icT(o/J^
U^A^vJA'feLE- AHP OiVO        Fo<2-l>p.              (A^ Ct>lJL/Tq6MC'P^C6JOtAMs),
            ^fi/o/wJ^^TTRA/A/v^EUL                       F.3>^. v\s^Go'^ct/t ao\i,)|TM- occifi Mad
 Smo             CoaJCLU-0(a)6- OVO^^to/AA tVtS-T^AvSDtenoJ o^UTX^CAS&.. U>%.
 H~£il> 'TUt CRv/aR oOiCO/yi^ID                    TyeTDiA/J <^oe>>AniRv^>                                  [y\A^^6-
:30{i\1SD^CTvo.J E%CL0St0tOt< F'E?>FiAL. ^l66rt^J5^viSAMO£i5,So^C-^^)f^FE
 ALS. MOFf^ ^'^HAL                             - OQ- 70.8 .^5--                    .
                           AESo /itpPA                        AfPU^ EFOaosF TUtS '^SE-'Cos>/t E/V'ST
 THE SmrE UvQ) n)o,nJd,kJo . TvjASD tc-T(o/0 To /y^^, dpfJAcr, OA SfcAJTErlcfe
 ffcrn\oAJS^-UW 6TATE -H/vnE.                         FACT A^e Sam                   ^'HJATS A4t                    oF
  V^CDrlA'?9r/4(^ ACCoA-l>tNi<S- (8 O.^x, V tl^S s    lU-t^AlLM ^^Jft^J&S,DECo^S,
  VLcDr^AfS, AfbtjUcrrs, SE.<.tXES, o^TA*^ AcJA^ ATWSo»J VP IHoss F®A
                                                         SfPt£j!0 A OA(/>o«aJAU
                       AUSo THE S-rmtttA-S: PACSt^Nt/J^- ^'MtoFD. TUt Cftt^E OA rrvA¥.t/J6-
   FALEt €>MlES ot                               TPVApUt^^J^ UfTH A                                       UrmTHt i^fc^JT
  Tt""PEOetsiE OF IfJ JOAt oATo C<»/JO£ALU^<»a6-T3o(>J6- '*3 O-SX-A f                                                A^oT>£L
                              gqu.u                                                         - --
       ♦ The Antiterronsm and Effective Death Penalty Act of 1996("AEDPA")as contained in 28 U S C 6 2255
       paragraph 6, provides in part that:                                                                      ^        •
          froirthrimMTLf--°'"''"'''''''°"                 ^                                  limiiation period shall run
             (1) the date on which the judgment of conviction became final;
             S roneS'!               the impediment to making a motion creaJed by governmental action in violation of
             mottnTJ
             motion by s,
                       suchh"governmentalfaction;           ■'                                 presented from making such a
             £en newly
             been new1vrer'I"''''''i
                        recognized T     ""rl^^cSupreme Court '""""^
                                     by the                    and maderecognized  by theapplicable
                                                                         retroactively     SupremetoCourt,
                                                                                                      cases ifonthat right has
                                                                                                                 collateral
             revievv, or


             dlonfh.tr                    f r '"PP°"'"8
             through the exercise ol due diligence.                      claims presented could have been discovered

                                                                                                                       Page iSnf ifc
      Case 5:20-cv-00758-F Document 1 Filed 08/03/20 Page 15 of 17




           AEDPA ATm<Lv^<c>A3T''



 Nio ST3te;;^ SWall /v\av^ oe               AAM                 -SVvail
 A"EfirT>6^ Trtt 1^,v/(L£^tS oe (Av^oaJiTiES oF                 of^m
 U/J(TEd SlFFi^; a/oA ^A(jL A^i^ ^StWE T^LfAw/E.      ?EJ?ioA)
 OF UFi-,          OA-?A^pfXP-| j tJiTHoOT-puE^ l^ocS-SS ofcau);
      "DEfiv^ To A^3^ I^FASc^Ni (a)(TH(aJ tTS, TOR(rsT>\cTlo>J TM
EQo/^lTp^-tectM of lU^LA^.

        • fsjo             ^VnALL'feB- V^tQ? To AxJ^uJ^ "Pof^v

 \AjOA CAPfTiAO) oe- OTWtO^Si. lAi-A^V)^ CF            < oi/J LESS OfJ
 A 7P£.StA^^^E^E (SR t/JT>tcT(v\tAr of-A              jogv^.

      •      fv>fsjL-e>uftv^ ^ p^m)^'so^), T:^rDEF^^l(TE D^AtwA
 ■^ASB) SoLtL^ o^J A^J ^Mo^ATES ^orAMiTTET) OPFEjsKt,
  11E6AAPLESS OF Tva &cTejT OF Fis "Ag-FAEiUTATi^^ AT
 jSOfvSE. 9ooJr? \VJloLATtS"D0E1^2o<SSS ,

       •           fAm)\S(vJiS U<>. \F)1 OboV)^ the.
   6opptME CoopT Uelp "THAT G/J6^?>S O/iaIaIT ?/^SS LAoOs
  TWm AA£ C^jaFTCaFv^ToTHE-GaJ^otcvO,
       •            V O^Wa^aaA (j.<3\H30 » WUCjsiTHE L/Ha) lAtjS Aa)
Oa^EOOaL Wa^ OAi those U>o ^gE Com/^(XT£D
The %AaAE G^AUTA ^ OFfEA)6B A^JP Sm^lMr^S o^)E AaTD aJoT
THE- OTHEA-, (T Has prAm AS ^^J^/l'F^oOs'T>^ScFl/r^^^JArlo^3 As \E (T
 Hap 6E15-OTED A ^ApTlCULAR.^iAC'Bi cfL fs)JSf^lo^)AUT'l     offfl^SSk^it
                    -rmrr^^'                                TA6E,soA,t,
   Case 5:20-cv-00758-F Document 1 Filed 08/03/20 Page 16 of 17




^U^^^r^<FpS> CsTE the. KEfJ/4ED-| Op:56R                   (ri CL^viEUftATD
CoU/OTH IaJ CM.nSi-\'&'^                      -2.015 JODCE T^tpprO
FoO/Nfl)                   Ecft SE^r^EjviCt                           AYTE^
      /s-                 H^luevEP the. SthtE op-                   lVtL3D f^.
                Fo^ -f3                          "WlS l^^TTU£^ ^v/£
t)c./Ol To ACL OP Us lACTh                    lu_&<iAL ^StAlE/JCES.

     0


6Et ^cUEfDEjj vj Smrt, nsiT zA.                                       ca«/«\,
                       TUe "bJpisU        E"^T7q/Sus^AiAj6- ju/^>si>»cTio/0
 IrJ Tt\i.7g.oSECUTloA T^srs lUfTH TlPt 6TAT?:, AS THE
'PnO"^                     T7+£ TpoStciorrcoA )~np^ -SmrE VWsS ~n^
             To st^ou) TtUTTtCE Lou/q-             u3U\c-Vo rr lUtSPiES
To UraefiTt Pe>S T'^PlSTDlcTioA ovJ^THE <CASE.
                      ^7b^oLS L^ IT tv!A5. TVL         L^Olf AS ITfE
 StHrTE Of-                    Lp,aC-& XO/t<5DVC-TtoyO T^> T^S^CUTtU^,
      m

       ^ E)CeLO$tc^ftR4 S^JLP

 "TUtSE ACLE<6ATIo,JS SOFflLiErTro^-j CUAg<S£ A
   OF-      6VTS                       "^>4 THE Tede^sal roA^crom<JAJ^
            IF T^Rx>\/ErJ , too OLD ^AiTg-UE. T>ETiT\o/JEJ2S
            ruE.^ TcESt/sr cosTiSD^ ^
              lUE VW^v/E cf&v/soOSi-^     AaTD T<2«oe^ /Jo STATE
 STuA^tcx^oA A^J^) A ttital. T)vSllE.<^ACi>           jvsrie-t AaTd
 "l>EPfiVv/)KT IoaI       oOR CML~P^C64^TS z' ^._
                                                    <L-E^S(ficT Fou>|JSu5hT5T5)^
                                                                       Tft«- lS"»Ftb
              Case 5:20-cv-00758-F Document 1 Filed 08/03/20 Page 17 of 17




     \U MMKcv 0" ]})



          CAjJaIoT t>E A                                      oR AaJ A-tl:>T.A. v/ioLatioaJ
—         As                              LAc\RED rlU^'Sl>tcT(o/4 ID ^^6EcdtE- A^A\f,^>J6-
                                                     lo^GAL
                                                        OilCuvH^/W^ 7                            IC-^AL.
                                            6^pR£<v\6            'hiii^CS.
     Tlicref'ore. inovani asks lhat the Coun uram the Iblkiwiny leliel': "^q                    To D\■S<^V'^Afc^>6.                   »ATl.L>j
     ■pSTfTlorJpjSL^A^JT) 4<!Ahrt/*v-iUwTV| f*OM EJCnttA?fk>StcuT»J. A^^>T» 01iiPf/g«fe                                          of
    ^ oiL-xofif^ fn:^uo^'^^                    FfCoefM f\^JTiw^>tiS PoR'pUifiA
     oi any nihcr lelicfio whtch movant may be entitled,



                                                                         'peo S6
                                                                            Signature of Attorney (if any)




     I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion
     under 28 U.S.C. § 2255 was placed in the prison mailing system on
                                                                                             (month, dale, year)




     Executed (signed) on , _ „                ... . _                      (dale)    7-z7- Zo



                                                                            Signature of Movant IJ

     If the person signing is no! movant, state relationship to movant and explain why movant is not signing this motion.




                                                                                                                          Fagt li^nf l6»
